81515: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30284: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81515


Short Caption:SENJAB VS. ALHULAIBI (CHILD CUSTODY)Court:Supreme Court


Related Case(s):82114, 82121


Lower Court Case(s):Clark Co. - Eighth Judicial District - D606093Classification:Civil Appeal - Family Law - Fast Track Child Custody


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:07/28/2020 / Levitt, LansfordSP Status:Completed


Oral Argument:06/01/2021 at 10:00 AMOral Argument Location:Las Vegas


Submission Date:06/01/2021How Submitted:After Oral Argument


Expedited





+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeNational Immigrant Women's Advocacy Project, Inc.Barbara E. Buckley
							(Legal Aid Center of Southern Nevada, Inc.)
						April S. Green
							(Legal Aid Center of Southern Nevada, Inc.)
						


AppellantAhed Said SenjabMarshal S. Willick
							(Willick Law Group)
						


RespondentMohamad Abulhakim AlhulaibiDavid A. Markman
							(Markman Law)
						





Docket Entries


DateTypeDescriptionPending?Document


07/24/2020Filing FeeAppeal Filing Fee Waived.  In Forma Pauperis. (SC)


07/24/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-27091




07/24/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-27093




07/24/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-27095




07/27/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SC)


07/28/2020Notice of Appeal DocumentsFiled Appellant's Case Appeal Statement. (SC)20-27404




07/28/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Lansford W. Levitt. (SC)20-27417




07/28/2020Docketing StatementFiled Docketing Statement Civil Appeals. (SC)20-27442




07/28/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge. (SC)20-27477




08/06/2020Notice/IncomingFiled Certificate of Service (Docketing Statement - Settlement Judge). (SC)20-28935




08/11/2020Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).20-29509




08/12/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated Pursuant to NRAP 3E.  Appellant(s): 14 days transcript request; 40 days fast track statement and appendix; Respondent(s): 21 days from fast track statement to file fast track response.  (SC)20-29697




08/20/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/14/20  To Court Reporter: Transcript Video Services. (SC).20-30738




08/20/2020Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/05/20.  To Court Reporter: Transcript Video Services. (SC).20-30739




08/26/2020TranscriptFiled Notice from Court Reporter. Quentin L. Mansfield stating that the requested transcripts were delivered.  Dates of transcripts: 8/4/20. (SC)20-31502




09/02/2020TranscriptFiled Notice from Court Reporter. Quentin L. Mansfield stating that the requested transcripts were delivered.  Dates of transcripts: 5/20/20. (SC)20-32434




09/21/2020Fast Track BriefFiled Appellant's Fast Track Statement. (SC)20-34691




09/21/2020AppendixFiled Appellant's Appendix Volume I. (SC)20-34698




09/21/2020AppendixFiled Appellant's Appendix Volume III. (SC)20-34705




09/21/2020AppendixFiled Appellant's Appendix Volume II. (SC)20-34708




09/25/2020MotionFiled National Immigrant Women's Advocacy Project, Inc.'s Motion for Leave to File Brief of Amicus Curiae In Support of Plaintiff-Applicant and Reversal of the Judgment Below. (DETACHED BRIEF AND FILED PER 10/1/20 ORDER). (SC)


10/01/2020Order/ProceduralFiled Order Granting Motion. The National Immigrant Women's Advocacy Project, Inc. (NIWAP), has filed a motion for leave to file an amicus brief in support of appellant. The motion is granted. The clerk of this court shall detach the proposed brief from the motion and shall file it separately. (SC)20-36096




10/01/2020BriefFiled National Immigrant Women's Advocacy Project, INC's Amicus Brief in Support of Plaintiff-Appellant and Reversal of the Judgement Below. (SC)20-36097




10/09/2020Order/Clerk'sFiled Order Granting Telephonic Extension.  Respondent's Fast Track Response due:  October 19, 2020.  (SC)20-37117




10/15/2020MotionFiled Respondent Mohamad Alhulaibi's Motion to Reconsider, Vacate or Modify that Action Pursuant to NRAP 27(b) This Honorable Court's October 1, 2020 Order or in the Alternative to Grant Respondent an Extended Time for Briefing and Additional Word Volume. (SC)20-37975




10/19/2020Fast Track BriefFiled Respondent Mohamad Alhulaibi's Fast Track Response.  (STRICKEN PER ORDER 10/28/20).  (SC)


10/20/2020MotionFiled Appellant's Response to Respondent Mohamad Alhulaibi's "Motion to Reconsider, Vacate or Modify that Action Pursuant to NRAP 27(b) This Honorable Court's October 1, 2020 Order or in the Alternative to Grant Respondent an Extended Time for Briefing and Additional Word Volume." (SC)20-38497




10/27/2020Fast Track BriefFiled Appellant's Reply to Fast Track Response (REJECTED PER NOTICE ISSUED 10/28/20). (SC)


10/28/2020Order/ProceduralFiled Order.  This court declines to strike the amicus brief.  The clerk of this court shall strike the fast track response filed on October 19, 2020, and respondent shall have 14 days from the date of this order to file and serve an amended fast track response of no more than 20 pages or 8,500 words.  (SC)20-39420




10/28/2020Notice/OutgoingIssued Notice of Deficient Fast Track Document/Child Custody. (SC)20-39427




11/12/2020Fast Track BriefFiled Respondent's Fast Track Response. (SC)20-41438




11/13/2020Case Status UpdateFast Track Briefing Completed. (SC)


11/17/2020MotionFiled Appellant's Motion for Leave to File Reply to Respondent's Fast Track Response. (SC).20-41831




11/17/2020BriefFiled Appellant's Reply to Fast Track Response. (SC).20-41832




11/20/2020Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet (SEALED).  (SC)


11/25/2020Order/ProceduralFiled Order Granting Motion.  Appellant has moved for leave to file a reply to respondent's fast track response. Having considered the motion, the motion is granted. The reply was filed on November 17, 2020.  (SC)20-42949




03/26/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on June 1, 2021, at 10:00 a.m. in Las Vegas.  The argument shall be limited to 30 minutes.  Due to the coronavirus pandemic, while in the courtroom attendees will be required to abide by the court's social distancing standards then in effect as recommended by the CDC.  The court will also maintain recommended sanitizing standards from the CDC in the courtroom between each case argued. (SC)21-08731




05/07/2021BriefFiled Appellant's Notice of Supplemental Authority. (SC)21-13209




05/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-14258




06/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Panel. (SC).


10/21/2021Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before the Court En Banc. Author: Parraguirre, J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 64. En Banc. (SC).21-30284




11/15/2021RemittiturIssued Remittitur. (SC)21-32773




11/15/2021Case Status UpdateRemittitur Issued/Case Closed. (SC)



Combined Case View